Ames, J.
It is not contended on the part of the plaintiffs that the alleged defect or obstruction in the street had existed for the space of twenty-four hours previous to the occurrence of the accident, and we find nothing in the bill of exceptions to justify the inference that the defendant had had reasonable notice that the street was in an unsafe condition. There was no evidence of any express or actual notice to any officer of the city; and we find nothing in the length of time during which the defect had existed, or in the position or publicity of the place where it was, or in any of the circumstances, tending to show notoriety. We see no ground for the inference that the proper officers of the city actually knew, or with proper vigilance and care might have known, the condition of the street. Donaldson v. Boston, 16 Gray, 508. The only witness who testified to having seen the snow-bank before the accident was a man who was in the street about twelve hours before it occurred.
Whether, therefore, the street had become a public way by dedication or not, the plaintiffs have failed to show any cause of action against the city. Judgments on the verdicts.